El Juez Asociado Señor De Jesús
emitió la opinión del tribunal.
Florencio Flores Valentín, al ser llamado a juicio- el 30 de septiembre de 1943 el caso que contra él pendía en la Corte de Distrito de Mayagüez por un delito de asesinato en segundo grado, solicitó permiso para retirar su petición de juicio por jurado. El fiscal pidió autorización a la corte para rebajar la calificación del delito al de homicidio volun-tario, la cual fue concedida. Leídale la acusación impután-dole un delito de homicidio voluntario, el acusado, asistido *894de su abogado, hizo alegación de culpable y, habiendo re-nunciado al término para dictar sentencia, fué condenado a tres años de presidio. Apeló para ante este tribunal y su recurso fué desestimado el 8 de mayo de 1944, ingresando en la Penitenciaría Insular en virtud de mandamiento ex-pedido por el secretario de la corte de distrito' el 12 de mayo de 1944.
Posteriormente presentó una solicitud de hábeas corpus en la Corte de Distrito de San Juan, alegando que la pri-sión a que se hallaba sometido en cumplimiento de la sen-tencia de la Corte de Distrito de Mayagüez era ilegal por-que había sido dictada sin jurisdicción sobre su persona. Basó su contención: (a) en que el 10 de agosto de 1942 fué sentenciado por la Corte de Distrito de los Estados Unidos para el Distrito de Puerto Rico a cumplir dos años de pre-sidio, y habiéndolos extinguido el 18 de marzo de 1944, ese mismo día quedó on probation sujeto a la jurisdicción de la corte Federal por un término de cinco años, por lo que, se-gún alega, la Corte de Distrito de Mayagüez no podía ad-quirir jurisdicción sobre su persona sin el consentimiento de la corte federal cuando fué sentenciado por la referida Corte de Distrito de Mayagüez; y (b) porque no habiendo pres-tado la corte federal su consentimiento para que se le juz-gara en la corte insular, la sentencia es nula por falta de jurisdicción y consecuentemente se halla ilegalmente privado de su libertad bajo la custodia del jefe de la Penitenciaría Insular.
La corte de distrito, luego de oír a las partes, denegó la petición de hábeas corpus, interponiendo entonces el peticio-nario esta apelación.
 No es apropiado decir que en Puerto Rico existen, como en los Estados, dos distintas soberanías, la del Estado y la del Gobierno Federal, pues tanto las cortes insulares como la Federal, en el ejercicio de sus respectivas jurisdicciones, derivan sus poderes de una misma soberanía, *895la de los Estados Unidos. Puerto Rico v. Shell Co., 302 U. S. 258 (1937). Pero el Congreso de los Estados Unidos, a través de la Ley Orgánica, ha conferido a Puerto Rico mu-chos de los atributos de la cuasi soberanía que poseen los Estados de la Unión. Puerto Rico v. Shell Co., supra. Por esa razón en Puerto Rico se aplican por analogía, en casos de conflicto de jurisdicción entre la corte federal y las in-sulares, los mismos principios aplicables a los tribunales de los Estados en relación con los federales. Ex parte Corretjer, 50 D.P.R. 211, (1936).
 Conforme resulta de la petición de hábeas corpus, cuando el apelante fue sentenciado por el delito de homicidio voluntario en la Corte de Distrito de Mayagüez debió hallarse cumpliendo la sentencia de dos años que le había impuesto la corte federal y que extinguió el 18 de marzo de 1944.
“Una persona acusada de delito tiene derecho a un juicio justo e impareial de acuerdo con las leyes del gobierno cuya soberanía se alega él ha ofendido, pero no tiene derecho a más. No debe per-mitírsele utilizar la maquinaría de una soberanía para obstruir su juicio en las cortes de la otra, a menos que la necesaria operación de esa maquinaria le impida tener un juicio imparcial. El acusado no puede quejarse si una soberanía renuncia su estricto derecho a mantenerlo en prisión para vindicar sus leyes, para que la otra pueda someterlo a juicio por el crimen contra ella. [Citas.] Tal renuncia es cuestión que descansa exclusivamente en la discreción de la soberanía que la hace y de sus representantes autorizados para hacerla.
“Una persona acusada de delito no puede, por supuesto, hallarse en dos sitios al mismo tiempo. Tiene derecho a estar presente en cada etapa de su juicio en cada jurisdicción, con completa oportu-nidad de defenderse. [Citas.] Si ese derecho se le concede no tiene motivos de queja. El hecho de que haya cometido dos delitos no le da inmunidad contra prosecución por cualquiera de ellos.” Pontzi v. Fessenden, 258 U. S. 254, 260 (1922).
En el presente caso no aparece del récord qué procedi-miento se siguió para sacar de la prisión al apelante para *896someterlo a la jurisdicción de la Corte de Distrito de Ma-yagiiez. Sea cual hubiere sido ese procedimiento, es lo cierto que él estuvo presente' en el juicio, y esto fué sufi-ciente para que la corte de distrito adquiriese jurisdicción sobre él, Robinson v. United States, 144 F. (2d) 392, 396 (1944); United States ex rel. Voight v. Toombs, 67 F. (2d) 744 (1933), sin que fuera de la incumbencia del acusado el procedimiento a virtud del cual fué traído a la corte insular, pues como antes se fia dicho, esa es una cuestión que concernía exclusivamente a la corte federal y a la insular, y no al acusado. Ponzi v. Fessenden, supra; Stamphill v. Johnston, 136 F. (2d) 291 (1943).
El propio acusado alega en su petición que cumplió los dos años de prisión que le impuso la corte federal; lo que demuestra que, una vez sentenciado por la corte insular, fué reintegrado a la prisión para continuar cumpliendo la sen-tencia impuéstale por la corte federal, y que después de ex-tinguida ésta y mientras se hallaba on probation fué que empezó a cumplir la que le impuso' la corte insular. Nada impedía que extinguida la sentencia de prisión de la córte federal, empezase el acusado a cumplir la impuéstale por la corte insular. El hallarse on probation no le concedía in-munidad alguna para impedir el ser recluido en prisión en cumplimiento de la sentencia impuéstale por la corte insular.

No siendo ilegal la prisión a que actualmente se halla sometido el apelante, procede confirmar la sentencia apelada.